department of the treasury_department of the treasury internal_revenue_service internal_revenue_service washington d c washington d c of f i c e of of f i c e of c h i e f c ou n s e l c h i e f c ou n s e l date number release date cc psi tl-n-3120-01 uilc internal_revenue_service national_office field_service_advice memorandum for edwin a herrera from associate area_counsel sb_se area paul f kugler associate chief_counsel passthroughs and special industries cc psi subject s m golison this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend a b year year sheldon golison mrs golison issues whether a’s ownership in certain real_property was an interest in a partnership for federal_income_tax purposes whether the taxpayer was entitled to elect to increase the basis in the real_property owned as a result of the death of a’s wife in year conclusions a’s interest in the real_property in issue is an interest in partnership for federal tax purposes although an election under sec_754 of the internal_revenue_code was not timely filed pursuant to the requirements of sec_1_754-1 of the income_tax regulations tl-n-3120-01 for the partnerships in issue the taxpayer may seek relief from the national_office under sec_301 of the procedure and administration regulations facts a has interests in numerous properties the properties have been reflected as owned by partnerships on partnership returns filed for six separate partnerships a’s spouse died in year the partnerships did not file an election under sec_754 to adjust the basis of the property owned by the partnerships the return preparer for a in preparing a’s return for year stepped up the basis in the properties owned by the six partnerships no sec_754 election was filed and relief for a late filed sec_754 election was not granted for any of the partnerships law and analysis sec_761 provides that the term partnership includes a syndicate group pool joint_venture or other unincorporated organization through or by means of which any business financial operation or venture is carried on and which is not a corporation or a_trust or estate whether considering all the facts the parties in good_faith and acting with a business_purpose intended to join together in the conduct of a business as partners is referred to as the intent test see 337_us_733 based on the information provided we believe that the conduct of the parties including the filing of the partnership returns for the six partnerships reflects the intent of the parties to form a partnership for federal tax purposes sec_301_9100-1 provides in part that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin based on our review of the facts we believe the taxpayer is eligible to request relief under sec_301 for the failure to timely file the election under sec_754 for the six partnerships in issue case development hazards and other considerations a copy of a letter_ruling issued to another taxpayer in which relief was granted to a taxpayer for the failure to timely file a sec_754 election was provided to mr panza of tl-n-3120-01 your office we believe the standards set forth therein are applicable to the facts provided to us in your request for field_service_advice this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions paul f kugler associate chief_counsel passthroughs and special industries jeanne m sullivan acting senior technician reviewer cc psi by
